DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 6 recites the feature “wherein the processor is configured to reconstruct, in use, at least a portion of the user's face based on data acquired from both cameras using a neural network” (emphasis added). However, essential steps/elements involved in “using a neural network”, e.g., algorithms, structures, are omitted. Without the essential steps/elements, the feature is merely some intended result to achieve, rather than a meaningful limitation.
Claim 8 is rejected because it depends on claim 6.
Claims 12-13 each recites the limitation “the strap or cord of the top portion”. There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 each is rejected for substantially the same rationale as applied to claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacKenzie (US 2010/0079664).
Regarding claim 1, MacKenzie teaches a head mounted image capture device (Fig. 3: head-mounted motion capture camera system 300; [0011]) for capturing facial motion of a user, the device comprising a helmet (Fig. 3: helmet 310; Fig. 4: helmet 430; Fig. 5: helmet 510; Fig. 6: helmet 630) and a pair of opposed cameras (Fig. 3: one of two pairs of opposed cameras 340, each pair of opposed cameras consisting of a left-side camera and a right-side camera), characterised in that each camera is positioned laterally of a user's face for capturing image data relating to a respective side of the user's face (Fig. 3).

Regarding claim 5, MacKenzie further teaches the device of claim 1, wherein the or each camera is configured to be substantially aligned with the user's cheeks and/or nose (Fig. 3; Examiner’s Note: “substantially” is a relative term and lack of clarity).

Regarding claim 7, MacKenzie further teaches the device of claim 1, wherein the helmet comprises: 
a front portion (Fig. 3: front portion of helmet 310 in contact with user’s forehead) for resting on the user's forehead; 
a back portion (Fig. 3: back portion of helmet 310 in contact with back of user’s head; Fig. 4: back portion of helmet 430 in contact with back of user’s head; Fig. 6: back portion of helmet 630 in contact with back of user’s head) for resting on the back of the user's head; and 
at least two side portions (Fig. 3: two side portions of helmet 310), each for resting on the sides of a user's head.

Regarding claim 8, MacKenzie further teaches the device of claim 6, wherein the helmet comprises: 
a front portion (Fig. 3: front portion of helmet 310 in contact with user’s forehead) for resting on the user's forehead; 
a back portion (Fig. 3: back portion of helmet 310 in contact with back of user’s head; Fig. 4: back portion of helmet 430 in contact with back of user’s head; Fig. 6: back portion of helmet 630 in contact with back of user’s head) for resting on the back of the user's head; and 
at least two side portions (Fig. 3: two side portions of helmet 310), each for resting on the sides of a user's head.

Regarding claim 15, MacKenzie further teaches the device of claim 7, wherein each side portion comprises an arm (Fig. 3: mounting rods 320) to which one of the cameras is mounted.

Regarding claim 17, MacKenzie further teaches the device of claim 15, wherein each arm is rotatable relative to the side portion (Fig. 3: adjustment screws 360 and 370 are provided to adjust the orientation of the mounting rod 320 and cameras 340), each side portion and/or arm including at least one visual indicator (Fig. 3: adjustment screws 360 and 370 being visual indicator) for determining the orientation of the arm.

Regarding claim 18, MacKenzie further teaches the device of claim 7, comprising an articulated structure (Fig. 6: buckles 640 and hook-and-loop fastening material 650) connecting the front portion to the back portion for approximating the profile of the head of the user.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzvieli (US 2017/0095157).
Regarding claim 19, Tzvieli teaches a computer-implemented method ([0078]) of reconstructing ([0081]) at least a portion of a user's face based on data acquired from at least one camera (Fig. 7: thermal cameras 95 and 96) positioned laterally of the user's face, the method comprising reconstructing at least a front portion of the user's face using a neural network ([0081]).

Regarding claim 20, Tzvieli teaches a method ([0078]) of assembling image data acquired from at least one camera (Fig. 7: thermal cameras 95 and 96) positioned laterally of the user's face, the method comprising reconstructing at least a front portion of the user's face using a neural network ([0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2010/0079664) in view of Zhang et al. (US 2015/0310263).
Regarding claim 2, MacKenzie further teaches the device of claim 1 comprising a central plane (Fig. 3: central plane segmenting left-side camera set and right-side camera) segmenting the lateral sides of the device.
MacKenzie does not further teach: 
wherein each camera is oriented such that the angle between its image plane and the central plane is less than 45 degrees. However, such arrangement of a camera orientation for tracking facial expression is not new in the related art.
Zhang, for instance, teaches in Figs. 4-5 and para. [0021] that the low-angle cameras 104(3) can be oriented at an angle of less than about +/−45 degrees relative to the reference plane 402 (e.g., the low-angle cameras can capture images generally parallel to a surface of the user's face).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of MacKenzie with Zhang’s technique, orienting each camera of one of the two pairs of cameras such that the angle between its image plane and the central plane is less than 45 degrees.
It would have been an obvious matter of design choice.

Regarding claim 3, MacKenzie/Zhang further teach the device of claim 2, wherein each camera is oriented such that the angle between its image plane and the central plane is less than 30 degrees (Zhang: [0021]; Examiner’s Note: “the low-angle cameras can capture images generally parallel to a surface of the user's face” includes the angle between the camera’s image plane and the central plane being less than 30 degrees).

Regarding claim 4, MacKenzie/Zhang further teach the device of claim 3, wherein each camera is oriented such that the angle between its image plane and the central plane is less than 20 degrees (Zhang: [0021]; Examiner’s Note: “the low-angle cameras can capture images generally parallel to a surface of the user's face” includes the angle between the camera’s image plane and the central plane being less than 20 degrees).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2010/0079664) in view of Yoo et al. (US Patent No. 10,885,317).
Regarding claim 6, MacKenzie does not further teach the device of claim 1, comprising a memory and a processor operatively connected to the memory, wherein the processor is configured to reconstruct, in use, at least a portion of the user's face based on data acquired from both cameras using a neural network. However, the technique is not new in the related art.
However, the technique is not new in the related art.
Yoo, for instance, teaches a facial expression recognition device (Fig. 6: facial expression recognition apparatus 600) comprising a memory (Fig. 6: memory 620) and a processor (Fig. 6: processor 610) operatively connected to the memory, wherein the processor is configured to reconstruct, in use, at least a portion of the user's face based on data acquired from both cameras using a neural network (Fig. 6: facial expression model 621 stored in memory 620 is implemented by processor 610; the facial expression model 621 includes, for example, a neural networks according to col. 13, ll. 50-55). 

Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2010/0079664) in view of Mitchell et al. (US 2022/0163872).
Regarding claim 9, MacKenzie does not further teach the device of claim 7, wherein the back portion comprises a strap or cord connected to each side portion and having an adjustable length.
The feature is not new in the related art, however.
Mitchell, for instance, teaches in para. [0012] and Fig. 1 configuring a helmet to include a flexible headband 4 (i.e., strap) of sheet material for wearing around the head, which indicates that the back portion of the headband/strap worn around the head are connected to each side portion of the headband/strap and having an adjustable length.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of MacKenzie with the technique of Mitchell including in MacKenzie’s helmet a flexible strap for wearing around the head, which is advantageous because it allows different users having different head sizes to wear the same helmet.

Regarding claim 10, MacKenzie further teaches the device of claim 7, comprising a top portion (Fig. 3: top portion of helment 310) for resting on top of the user's head. MacKenzie does not further teach:
wherein the top portion comprises a strap or cord connected to each side portion and having an adjustable length, each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length.
The feature is not new in the related art, however.
Mitchell, for instance, teaches in Fig. 1 a Y-shaped flexible strap 16 as a top portion for resting on top of the user's head, each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length (Fig. 1: slots 12, 14; Fig. 2c: slot 38; strap 16 is secured to side portions indirectly via use of slots 12, 14 and 38).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of MacKenzie with the technique of Mitchell including in MacKenzie’s helmet a flexible strap as a top portion, which is advantageous because it allows different users having different head sizes to wear the same helmet.

Regarding claim 11, MacKenzie/Mitchell teach the device of claim 9. MacKenzie further teaches the device of claim 9 comprising a top portion (Fig. 3: top portion of helmet 310) for resting on top of the user's head. MacKenzie and Mitchell do not further teach in the embodiment corresponding to claim 9: 
 wherein the top portion comprises a strap or cord connected to each side portion and having an adjustable length, each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length.
The feature is not new in the related art, however.
Mitchell, additionally, teaches in Fig. 1 a Y-shaped flexible strap 16 as a top portion for resting on top of the user's head, each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length (Fig. 1: slots 12, 14; Fig. 2c: slot 38; strap 16 is secured to side portions indirectly via use of slots 12, 14 and 38).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of MacKenzie in view of Mitchell with the additional technique of Mitchell, including in MacKenzie’s helmet a flexible strap as a top portion, which is advantageous because it further improve the possibility of allowing different users having different head sizes to wear the same helmet.

Regarding claim 12, MacKenzie does not further teach the device of claim 7, wherein the front portion comprises a strap or cord connected to each side portion and having an adjustable length; each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length.
The differentiating limitation are not new in the related art, however.
Mitchell, for instance, teaches in para. [0012] and Fig. 1 configuring a helmet to include a flexible headband 4 (i.e., strap) of sheet material for wearing around the head, which indicates that the front portion of the headband/strap worn around the head are connected to each side portion of the headband/strap and having an adjustable length, and in Fig. 1 a Y-shaped flexible strap 16 as a top portion for resting on top of the user's head, each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length (Fig. 1: slots 12, 14; Fig. 2c: slot 38; strap 16 is secured to side portions indirectly via use of slots 12, 14 and 38).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of MacKenzie with the technique of Mitchell including in MacKenzie’s helmet a flexible strap for wearing around the head and a flexible strap as a top portion o, which is advantageous because it allows different users having different head sizes to wear the same helmet.

Regarding claim 13, MacKenzie/Mitchell teach the device of claim 9. Mitchell further teaches the device of claim 9, wherein the front portion (Fig. 1: front portion of headband 4) comprises a strap or cord connected to each side portion (Fig. 1: left-side portion and right-side portion of headband 4) and having an adjustable length.
In this embodiment, MacKenzie/Mitchell do not each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length.
The feature is not new in the related art, however.
Mitchell, additionally, teaches in Fig. 1 a Y-shaped flexible strap 16 as a top portion for resting on top of the user's head, each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length (Fig. 1: slots 12, 14; Fig. 2c: slot 38; strap 16 is secured to side portions indirectly via use of slots 12, 14 and 38).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of MacKenzie in view of Mitchell with the additional technique of Mitchell, including in MacKenzie’s helmet a flexible strap as a top portion, which is advantageous because it further improve the possibility of allowing different users having different head sizes to wear the same helmet.

Regarding claim 14, MacKenzie/Mitchell teach the device of claim 11. Mitchell further teaches the device of claim 11, wherein the front portion (Fig. 1: front portion of headband 4) comprises a strap or cord connected to each side portion and having an adjustable length; each end of the strap or cord of the top portion being releasably secured to one of the side portions to enable adjustment of its length (see claim 11 for interpretation of the top portion).

Regarding claim 16, MacKenzie/Mitchell teach the device of claim 14. MacKenzie further teaches the device of claim 14, wherein each side portion comprises an arm (Fig. 3: mounting rods 320) to which one of the cameras is mounted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 10-2022-0111144 teaches in Figs. 3-6: using a pair of side cameras to capture facial images and using a neural network to reconstruct a facial image based on the captured facial image data.
US Patent No. 10,636,192 teaches in Figs. 5-6 generating a graphical representation of a user's face from images of the user's face captured via a pair of facial sensors 210A and 210B while the user wears a head mounted display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693